                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                                 PLAINTIFF

v.                                    Civil No. 4:18-cv-04108

WARDEN JEFFIE WALKER, Miller County
Detention Center (MCDC); NURSE
S. KING, Head Nurse MCDC; NURSE
CHELSEA FOSTER, MCDC; NURSE
LONNIE REDFEARN, MCDC; DR.
TIMOTHY REYNOLDS, MCDC;
SHERIFF JACKIE RUNION; SOUTHERN
HEALTH PARTNERS, INC.; and
MILLER COUNTY                                                                     DEFENDANTS

                                             ORDER

       Currently before the Court is Plaintiff’s Motion to Add Defendant.           (ECF No. 49).

Defendants Timothy Reynolds, Steven King, Chelsea Foster, Loni Redfearn, and Southern Health

Partners, Inc. have filed a Response in opposition to the motion. (ECF No. 52).

       Defendants filed their Motion for Summary Judgment in this action on May 13, 2019. (ECF

No. 39). Plaintiff filed his Response to the motion on July 19, 2019. (ECF No. 48). That same

day, Plaintiff filed the instant motion to add “Steve Foltz N.P. as a defendant …in light of the

revalation that he made decisions pertinacious to the health care I endured at Miller County Jail…”.

(ECF No. 49, p. 2). In their Response to Plaintiff’s motion, Defendants state that the deadline to

add parties was February 5, 2019. They also state that they provided Plaintiff with initial

disclosures back on December 21, 2018, which included one-hundred six (106) pages of Plaintiff’s

medical records showing Mr. Foltz’s signature and his involvement in Plaintiff’s healthcare. (ECF

No. 52, p. 1).




                                                 1
       On November 7, 2018, this Court entered an Initial Scheduling Order which specifically set

the deadline as February 5, 2019, to amend pleadings or to join parties. (ECF No. 22, p. 2). In

addition, the order specifically states that “Motions not timely filed may be denied solely for that

reason.” Id. Finally, the initial disclosures provided to Plaintiff by Defendants back in December

of 2018 should have given Plaintiff’s notice of Mr. Foltz’s role in his healthcare.

       Accordingly, Plaintiff’s Motion to Add Defendant (ECF No. 49) is DENIED.

       IT IS SO ORDERED this 24th day of July 2019.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
